Title: George W. Spotswood to James Madison, 3 April 1826
From: Spotswood, George W.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Va.
                                
                                April 3d. 1826
                            
                        
                        You will pardon the liberty I take in troubling you with this letter, but I consider it a duty I not only owe
                            to my family but to the Institution to call your attention to the uncomfortable tenement I occupy, particularly when I
                            reflect upon the losses in slaves I met with last fall and the great distress of my family from sickness produced from the
                            situation of the yard & drains, and no alteration of any consequence having been made, I feel a dread of
                            experiencing the same fatal disease this year again in my family—The drains are by no means sufficient to take off the
                            water after a hard rain in their present situation; and when Gentlemen I remind you again of the serious losses I
                            sustained in Slaves as well as heavy Doctors Bills to pay, I cannot but hope you will generously remit my rent for the past year
                        I avail myself of this opportunity to remark that much having been said of the extravagance of our living,
                            which I am sensible is not approved of by eather the Visitors or the Faculty of Professors–I have felt it my duty to
                            economise as far as it was consistant with my situation and although under this management I find it difficult to support
                            my House, yet some complain & leave me because I am not able to support as splendid & abundant a Table as
                                one other House at this place.
                        We return you our thanks Gentlemen for your goodness in giving us lots to cultivate–but I fear we shall not
                            be able to enclose them as the cost of Rails–delivered in place is $4 per hundred—I have the honour Gentlemen to be your
                            obd servt
                        
                            
                                Geo. W. Spotswood
                            
                        
                    